Action to recover damages for personal injuries sustained through the negligent operation of defendant’s automobile, in which plaintiff was riding as a guest. The car was driven by defendant’s nephew with defendant’s consent. The jury returned a verdict of “ no cause of action.” Defendant appeals from the order setting aside the verdict and granting a new trial. Order of the County Court of Rockland county unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Hagarty,. Tompkins, Davis and Johnston, JJ.